Order unanimously affirmed without costs. Memorandum: We conclude that the manner of service as provided in the order to show cause was reasonably calculated under all of the circumstances to apprise the respondent of the pendency of the proceeding and afford her the opportunity to present her objections (see, Mullane v Central Hanover Trust Co., 339 US 306, 314; Congregation Yetev Lev D’Satmar v County of Sullivan, 59 NY2d 418, 423). Respondent may not contest the court’s jurisdiction over the Board of Elections where the *1041Board appeared on the return date and has raised no objection (see, CPLR 3211 [a] [8]; [e]). (Appeal from order of Supreme Court, Erie County, Ostrowski, J. — Election Law). Present— Callahan, J. P., Boomer, Balio, Lawton and Davis, JJ. (Order entered Apr. 26,1989.)